EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 1 and 21-39 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1 and 27, Kobayashi et al. discloses a table for a lithographic apparatus (Fig. 1), the table comprising: 
a body having a top surface (as shown in Fig. 3); 
a first part of a positional measurement device mounted on the top surface (300, 400 or 500), the first part arranged to cooperate with a second part of the positional measurement device located above the table in the lithographic apparatus (as shown in Fig. 15), 
a heat transfer device (61) configured to thermally control a portion of the body and/or the substrate (as shown in Figs. 1-9); and 
a plate (51) located between a central portion (P) of the body and the first part (300, 400 or 500), the plate (51) spaced apart in a horizontal direction from the first part by a gap through which fluid can enter (as shown in Figs. 3 and 4).
Shibazaki discloses an encoder positional measurement device comprising a first part of a positional measurement device mounted on the top surface, the first part arranged to cooperate 
	However, the combination of Kobayashi et al. and Shibazaki does not teach a heater separate from the heat transfer device, at least part of a heat applying element of the heater on an external surface of the table, and it does not appear to be obvious why one of ordinary skill in the art would modify the combination of Kobayashi et al. and Shibazaki such that a heater separate from the heat transfer device, at least part of a heat applying element of the heater on an external surface of the table.
	Accordingly, the prior art fails to teach or fairly suggest a table for a lithographic apparatus requiring “a heater separate from the heat transfer device, at least part of a heat applying element of the heater on an external surface of the table”, in the combination required by the claim.

With respect to claims 34, Shibazaki discloses a table for a lithographic apparatus, the table comprising: a body; a first part of a positional measurement device mounted on the body, the first part arranged to cooperate with a second part of the positional measurement device located above the table in the lithographic apparatus, wherein one of the first part or second part comprises a grating and the other of the first or second part comprises an optical sensor configured to detect radiation diffracted and/or reflected by the grating so as to measure a relative position using the grating (as shown in Figs. 1-27).

Mertens et al. discloses a burl plate having first burls on a first side of the burl plate and second burls on a second side of the burl plate opposite to the first side, the first burls arranged to support a substrate, the second burls arranged to support the burl plate on the body and the burl plate (as shown in Figs. 2-10).
	However, the combination of Shibazaki, Kobayashi et al. and Mertens et al. does not teach the burl plate comprising at least part of a heat applying element of a heater located at least partly on an external surface of the burl plate at the second side of the burl plate and it does not appear to be obvious why one of ordinary skill in the art would modify the combination of Shibazaki, Kobayashi et al. and Mertens et al. such that the burl plate comprising at least part of a heat applying element of a heater located at least partly on an external surface of the burl plate at the second side of the burl plate.
	Accordingly, the prior art fails to teach or fairly suggest a table for a lithographic apparatus requiring “the burl plate comprising at least part of a heat applying element of a heater located at least partly on an external surface of the burl plate at the second side of the burl plate”, in the combination required by the claim.

Claims 21-26, 28-33 and 35-39 are allowable by virtue of their dependency on claims 1, 27 and 34.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/            Primary Examiner, Art Unit 2882